941 F.2d 1209
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Kevin BAILEY, Plaintiff-Appellant,George A. Laguta, Warren J. Otstot, Plaintiffs,v.Raymond E. BROWN, Donald L. McGraw, Defendants-Appellees.
No. 91-3050.
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1991.

1
Before KENNEDY and MILBURN, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
Michael Kevin Bailey, a pro se Ohio prisoner, appeals the district court's order denying his motion for a preliminary injunction in his prisoner civil rights case filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory and injunctive relief, Bailey and two other prisoners sued two Ohio correctional employees of the London Correctional Institute.   The plaintiffs allege that the defendants revoked their privilege to perform legal work in the prison dining room in retaliation for law suits filed by the plaintiffs.


4
Following the initiation of the suit, the plaintiffs filed a motion for a preliminary injunction.   The plaintiffs sought an order requiring the defendants to permit the plaintiffs to perform legal work in the prison dining room and prohibiting the defendants from serving on any committee before which the plaintiffs might appear.   The plaintiffs acknowledged in their motion that the privilege to conduct legal work in the prison dining room had been restored.   The district court subsequently denied the request for a preliminary injunction.   Plaintiff Bailey then filed this timely appeal.


5
Upon review, we conclude that the district court did not abuse its discretion in denying the plaintiffs' motion for a preliminary injunction.   See Frisch's Restaurant, Inc. v. Shoney's, Inc., 759 F.2d 1261, 1263 (6th Cir.1985).   Further, we conclude that the district court did not err when it denied the plaintiffs' motion to transfer and copy files.


6
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation